Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/17/2022.  Presently claims 11-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sha (CN201357193Y attached NPL, English Machine translation).
Regarding claim 11, Sha discloses a forming tool (fig.1), comprising: 
a first die half (fig.1: (2)); and an insert part (fig.1: (1)) (paragraph 116), 
wherein at least a portion of an outer contour of a finished component is formable by the insert part (paragraph 138 and figs.1-2) and 
wherein the finished component is displaceable out of the first die half along a movement direction by the insert part (paragraph 138 and fig.1: the ejectors (7) pushes the forming slider (1, corresponding to the insert part)); 
wherein a displacement direction of the insert part is inclined in relation to the movement direction (fig.1: forming slider (1) is inclined element that sliding along the incline element (2)).

Regarding claim 12, Sha disclose a second die half (paragraph 138: punch moves down) which is closable along a closing direction to form a cavity in the forming tool (fig.1: the cavity between the left and right elements (2)); 
wherein the displacement direction, at least to an extent, is inclined in relation to the closing direction and is oriented away from the cavity (fig.1) (paragraph 138 and 

Regarding claim 16, Sha disclose the displacement direction is inclined at an angle ranging from 0.50 to 450 in relation to the closing direction and/or the movement direction (figs.1-2).  

Regarding claim 17, Sha disclose the insert part (fig.1: (1)) is mounted in the first die half via a prestressing element (figs.1-2: springs (11)) (paragraph 116).  

Regarding claim 18, Sha disclose the insert part is configured such that the insert part is prestressed as the forming tool is being closed (paragraph 138: the force of the spring (11)).

Regarding claim 20, Sha disclose a use of the forming tool according to claim 11 to produce a vehicle component (paragraph 10).

Regarding claim 19, Sha discloses a method for producing a component (fig.2), comprising: the acts of: 
producing the component in a forming tool (fig.1), 
wherein the forming tool has a first die half (fig.1: (2)) with an insert part (fig.1: (1)); 

opening the forming tool (paragraph 138: punch moves down and up to open and close the cavity that formed by the left and right elements (2)) and displacing the insert part along a displacement direction which is inclined in relation to a movement direction of the produced component; and ejecting the produced component from the forming tool along the movement direction by the displacing of the insert part (paragraph 138 and fig.1: the ejectors (7) pushes the forming slider (1, corresponding to the insert part), the forming slider (1) is inclined element that sliding along the incline element (2)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jianliang (CN107008797A attached NPL, English Machine translation) in view of Sha (CN201357193Y attached NPL, English Machine translation).

Regarding claim 11, Jianliang disclose forming tool (fig.1), comprising: 
a first die half (figs.1-2: (3)); and an insert part (fig.1: (4)) (paragraph 170), 
wherein at least a portion of an outer contour of a finished component is formable by the insert part (paragraph 258) and 
wherein the finished component is displaceable out of the first die half along a movement direction (paragraph 258 and figs.1-2: the ejectors (111) and (112) pushes the element ((4), corresponding to the insert part) upward in order to take out the finished component outside the forming cavity); 
wherein a displacement direction of the insert part (figs.1-2: (4) is inclined in relation to the movement direction (paragraph 258).

Jianliang, disclose the ejectors (111) and (112) pushes the element (4) upward in order to take out the finished component outside the forming cavity;
Jianliang does not explicitly disclose wherein the finished component is displaceable out of the first die half along a movement direction by the insert part;

Sha teaches a forming tool (fig.1), comprising: 
a first die half (fig.1: (2)); and an insert part (fig.1: (1)) (paragraph 116), 
wherein at least a portion of an outer contour of a finished component is formable by the insert part (paragraph 138 and figs.1-2) and 

wherein a displacement direction of the insert part is inclined in relation to the movement direction (fig.1: forming slider (1) is inclined element that sliding along the incline element (2)).

Both of the prior arts Jianliang and Sha a forming tool having insert is inclined in relation to the movement direction and the forming tool having lower ejectors;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jianliang to have wherein the finished component is displaceable out of the first die half along a movement direction by the insert part as taught by Sha, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Jianliang disclose a second die half (figs.1-2: (1)) which is closable along a closing direction to form a cavity in the forming tool (figs.1-2: the cavity between the left and right elements (3); 
wherein the displacement direction, at least to an extent, is inclined in relation to the closing direction and is oriented away from the cavity (figs.1-2) (paragraph 258).  

Regarding claim 13, Jianliang disclose the second die half (figs.1-2: (1)) is an upper tool half of the forming tool and the first die half (figs.1-2: (3)) is a lower tool half of the forming tool and wherein the forming tool is a hydroforming tool (paragraph 258: the action of the pressurized water).  

Regarding claim 14, Jianliang disclose the insert part comprises a portion of an ejector unit, wherein the ejector unit has two insert parts (figs.1-2: the positioning blocks (9) and (91)), and 
wherein respective displacement directions of the insert parts are oriented away from one another at least to an extent (figs.1-2) (paragraphs 170 and 258).  

Regarding claim 15, Jianliang disclose a plurality of ejector units (paragraph 80 and the positioning blocks (9) and (91)).  

Regarding claim 16, Jianliang disclose the displacement direction is inclined at an angle ranging from 0.50 to 450 in relation to the closing direction and/or the movement direction (figs.1-2).  

Regarding claim 17, Jianliang disclose the insert part (fig.1: (4)) is mounted in the first die half via a prestressing element (figs.1-2: springs (111) and (112)) (paragraphs 170 and 258).  

Regarding claim 18, Jianliang disclose the insert part is configured such that the insert part is prestressed as the forming tool is being closed (figs.1-2: springs (111) and (112)) (paragraphs 170 and 258).  
Regarding claim 20, Jianliang disclose a use of the forming tool according to claim 11 to produce a vehicle component (the forming tool of claim 11 is capable to produce a vehicle component).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753